Title: To John Adams from William Cunningham, 8 February 1811
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburg, Feb. 8. 1811.

In the last Letter with which you favoured me, you expressed a hope “that you should soon find me more calm.” I am unconscious of having ever written a word to you, in the way of censure, which was tinctured with malevolence; or which rose to any higher asperity than a sensibility to Truth, and a solicitude for my Country would excuse. And I am sure that what I am now about to say is untouched with the hateful temper you have insinuated against me; a temper too often, indeed, found in minds of the noblest structure; but a temper which, in its utmost extent, obliterates from the heart every impression of refinement, and hardens it against the entreaties of Candour, of Truth and of Justice.
I have complained, and I think with reason, that when on your own request, I examind some of your late publications, it soon appeared that you was uneasy with my acting in the independency of Philoxenus and of Lysias. I can say this without meaning to compare you to Dionysius. Cambyses asked his friend Prexasses, the same question which you proposed to me. Prexasses answered with frankness, and what was the consequence? It is generally the wisest to say “Apollo himself could not have shot more dexterously”—but when said for safety how bitter the hatred which is concealed!
The whole world accord, in their sober moments, with that Governour of an Arabian City, who refused to hear the complaint of a boatman until he could make it cooly, and who then said to the boatman, “I refused to hear you before because you were intoxicated with anger, the most dangerous of all intoxications.” I repeat, that I am not sensible of having been hurried away with anger passion in my correspondence with you, but yet I must acknowledge, that anger strangely inspires the conceit of the Blacksmith in Bedlam, who fancied himself shut out from the world for being the only sober man in it. I trust that my understanding has not been so perverted.
From the tenour of my last letters to you, I think it probable, that your apprehensions respecting the disposition I might make of our Correspondence and Conversations, have been alarmed. I assure you that no eye but mine has seen a line nor a word of your Letters addressed to me, since my reception of them; nor has any ear heard a recitation of their contents to any farther extent than might be collected from a hasty reading, by myself, of some parts of two of my letters to you in January, last year. One of those Letters I read to Mr. Shaw; and some parts of the same letter, and as much of another, I read, confidentially, to two persons of high reputation, and no more. Besides this, I communicated to a single character, under the same reserve, one accusation, of deep atrocity, against Gen. Hamilton, which led to a cautious enquiry, the result of which is of more importance to you, in various views, than any thing, of which I have any knowledge, that ever took place in the course of your life. The enquiry was closed some months since. It is altogether on the suggestions of my own mind that I give you this information—the motives to it are not lightly imprinted with a sincere concern for your best interests:
. . . “In the modesty of fearful duty,
You may read as much as from the ratling tongue.”
Let this be received as it will, of one thing I am positive (and it is the sole point I need concern myself about,) that this intimation will stand an impenetrable shield forever against any blame from yourself or Family. I have discovered the long ears, and reeds shall spring from the places where I whisper it to declare it with their rustling.
In my letter of Aug. 18. 1809. I engaged, that if Hamilton had been so thoroughly vitiated with lewdness as you had represented, I would give him a gabardine from a certain wardrobe. This engagement I am not disposed to retract. History displays no truth clearer, than that the heaviest judgments have been provoked by debaucheries. It is astonishing how much of the warfare and distresses of the world have been occasioned by the corrupt congress of the sexes, and by attempts at seduction. I will notice a few instances as they rise in my mind, without regarding chronological exactness: If we go back to the time of the Babylonians, we have Herodotus and Strabo for authority, that women were obliged by law to prostitute themselves to appease Venus. The denunciations of Heaven against Babylon, were for her whoredoms—What city suffered a more awful destruction?
It was an unchaste connexion between Alboine and Rosamond, and it involved Italy in a furious war of ten years.
The connexion of Fredegonde, daughter of a peasant, with Chilperic is, perhaps, as strongly marked with iniquity as any case of unlawful amours, and the consequences agree in character with the flagitiousness of the lovers.Dagobert &c.

Dagobert, a descendant of Fredegonda, ascended the throne of France under very auspicious appearances, but corrupted with the vices of his grandmother, a war of signal ferocity ensued, which he did not long survive. His sons and successors, Sijebert II. and Clovis II. were equally contemptible. Thierry III. son of this Clovis, fell a prisoner into the hands of Pepin Heristel, the elected Duke, or Governour of Australia, and though Pepin was worthy of his dignity, there was not in France a true display of power and greatness, until the Supreme authority fell into the hands of Charles Martel.
Henry IV. of Castile, passed his time among minions and mistresses. The example of the monarch was contagious. His minister, Bertrand de la Ceuva, lived in an adulterous correspondence with the Queen; civil wars were fomented; Joanna, suspected of being a daughter of the Queen by Bertrand, the King was compelled to exclude from the succession, and to appoint his sister Isabella; this arrangement he afterwards reversed, when Isabella and Joanna became the names under which the vilest works of popular inflammation were perpetrated.If the sin of the sexual excesses of rulers, is visited upon a people, it would agree with Justice that the visitation should be mitigated by what remained of virtue in the offenders. Charlemagne may be cited as a case in which it was so attemperated. He was himself inconstant, but there were great and glorious traits in his character. His acquisitions were so extensive and so well secured, that it appeared as if his successours had an exhaustless stock of grandeur provided for them. It did not prove so. The Empress of Louis had her count of Barcelona, and Charles, who was probably the fruit of their unauthorized commerce, created the disaffection among the legitimate children of Louis, which brought on the battle of Fontenai, in which an hundred thousand fell. The Empire of Charlemagne first split into the branches of Italy, France, and Germany; and the Carlovingian race became extinct in a little more than two centuries.
The same mixture of favour and dislike, may be discovered in the history of Louis XIV. a great prince, but he had his Madame de Pompadore, and the virtue of many more was yielded to his pleasure.
A massacre of all the French in the Island of Sicily was occasioned by the rudeness of Drochet, a Frenchman, towards a bride as she was passing.
The kingdom of Benin, in Africa, was desolated with a war waged to avenge the violence of Beelsyder, a Dutch factor, towards a beautiful female of high rank.
Boleslaus II. after Kiev fell into his hands, reposed there with his army, immersed in vereal venereal pleasures, and every species of voluptuousness. The Polish women, in retaliation of the wrongs done them, admitted their slaves to the privileges of husbands. This roused the soldiers of Boleslaus, who accused him of being the cause of their dishonour, and the rage which was enkindled flooded Poland with the blood of her own people. The king was expelled, and ended his days in a scullery.
Christian, of Denmark, had his Columbula. The cohabitation sharpened violence, whose acts were closed with his deposition, & confinement in a dungeon.
Henry II. of France, on his accession, took the dutchess of Valentinois for his mistress. The Sovereign was sunk in the sensualist, and fiery zealot. Wars against Faith followed, in which he proved himself the tool of Maurice in relation to Germany; and the instrument of the Pope and the Guises with respect to his own kingdom, deluging it with the sword of persecution. The Bourbons and the Guises rent the realm with their feuds. The troubles in the State continued, with short intervals of melioration, (heightened, indeed, in the reign of Henry III. a prince of still more infamous lustfulness,) till the appearance of Henry IV. who displayed great qualities, but who was a gross debauchee, and fell by the hands of an Assassin. His conduct relaxed the respect of his people for the holy rite of matrimony, and many thousands of the first characters fell in private combats, on no other subject of difference than a mistress, or a punk!
Dermod, king of Leinster, allured to his embraces the wife of O’Rourke, king of Breffry, and eloped with her. The whole Island was enflamed, and a war was obstinately maintained against an English party under Pembroke, who undertook to reinstate Dermod on his throne.
The union of king John with Isabella, on the day of the death of the Count of Angouloume, if not effected by the violence of lawless love, was yet brought about unlawfully. Under this king, England experienced calamities, little if any lighter, than those which sprang from the rivalry of the Houses of York and Lancaster.
When a tax-gatherer of Richard II. seized the Blacksmith’s daughter, his views were of a different kind from exhibiting evidence of a taxable age. His outrage ripened the insurrection under Tyler and Straw.
The prospect of subjugating France to the British Crown, which was opened by Henry V. and appeared ready to be realized by the Duke of Bedford, Regent of France in the minority of Henry VI. was darkened immediately on the unwarrantable connexion of the Duke of Gloucester, Regent of England, with Jaqueline, consort of the Duke of Brabant; and that connexion contributed materially to its total obscuration, the merits of the Maid of Orleans not denied.
Edward IV. when the victory of Taunton, had released his military genius from active employment, gave a loose to his amorous passions, and allied himself to Elizabeth Gray after he had been actually engaged to a daughter sister of the French King. It was for this, the Kingdom was so violently convulsed, that Edward was driven into Holland. He did, indeed, recover his crown, but by means which struck the impression of his misconduct too deeply on the fortunes of his country to be eradicated by his valorous deeds.
It was oweing to a rival passion between Richelieu, and the Duke of Buckingham for the Queen of France, that the war was prolonged between Charles I. and Louis XIII. What effect had that war in bringing on the decapitation of Charles, and the Protectorate of Cromwell, and the attendant miseries of a convulsed state?
Charles II. was a most libidinous prince, and though no extraordinary calamities of war mark his reign (the Nation had been thoroughly scourged with war during the interregnum.) yet the Plague, which raged in his reign, nearly depopulated London, and the Fire of 1666, nearly consumed it. The nation was degraded by the profligacy of the King’s council; by his own notorious venality; and the corruption of the Parliament. His reign lowered with the storm which burst on his successor.
The princess Ann, of Mecklinburg, Regent of the Russian Empire, was criminally familiar with the Polish Count Linav. Their intercourse so alienated the affections of the Russians from the Regent, and her infant son Iwan, destined to fill the throne, that Elizabeth successfully aspired to the crown. Elizabeth became as impure as her neice; and the events of her reign are notched to some conformity to her demerits. Her court of secret chancery was a hot-house of callamity, strewed every day with seeds, and bearing every day a crop. But the beastly concupisence of Catherine II. exceeded either of the other examples. The wars in which she proudly engaged, were they not more pompous than prosperous? The Plague of 1771, took off 150.000 of her subjects; and when she made peace with the Porte in 1791. she found that the war had wasted 200.000 of her subjects, and had drawn from her treasury two hundred millions of rubels. What was the equivelant? Of what consequence will her conquests on the Turkish frontier, and the partition of Poland, eventually prove? Time will answer. Her talents qualified her for the Cabinet, but as her licentiousness was unbounded, it is not inconsistent with the drift of these reflections to suppose, that the consequences of it are have been long and silently accumulating, for a more remarkable irruption. The succession of her natural son Paul, may be considered as a continuance of her own corruption on the throne, because it was done by her own express order. The conduct of that prince was well calculated to accellerate the destruction of the state. His son Alexander succeeded, and it remains to be seen whether he is not flouning in the way of the Leviathan to be swallowed up; or in allusion to the Mountain whether the Gallic fire it embosoms fuel collected in his Country will not burst but in an overwhelming torrent of destruction.
Of the Great Elector, Frederick William, it is expressly remarked, that he was unheated with the desire of forbidden love. Whose administration was more glorious? I do not recollect that Frederick William II. was laciviously inclined; he augmented the advantages for the display of the extraordinary capacity of Frederick the Great, of irreproachable purity. Frederick William III. was a gross debauchee, and the wealth, fame and power of his Country dissolved in his hands faster than they were formed by the hands of his predecessors. Prussia, under him, has, indeed, been once devoured, and was vomited from the Grampus’ belly only because he had not grown to a size to digest her. She will probably be swallowed again, never more to be voided.
Struensee bled on the scaffold for the enjoyment he had of Caroline Matilda. Is it less than probable, that the fermentation in Denmark occasioned by the misconduct of the Queen and her paramour, facilitated the affair which has made Copenhagen so noticeable in the present war?
These are some of the instances of the miseries and afflictions brought on a people by fleshly lusts. If incorrectly stated, I have relied too confidently on the faithfulness of my memory. They will be properly closed with the simple mention of the one which is the subject of a grand Epic of Homer—Of the two which disgraced Tarquin and Appius—immortalized Brutus and Virginius—and which produced two Revolutions in celebrated Rome. The imbrutal practices of the Emperours finished the ruin of the Roman State: The fate of Carthage was sealed at Capua:
“Vengeful memorials of Almighty ire
Against the sons of lewdness exercis’d.”
These speculations are, I believe, novel. It would be amusing to pursue them farther, and shew, in various directions, the roots and ramifications of national misfortunes as they have appeared spread and expanded in nations polluted with uncontroulled salacity. If these thoughts are liable to objection, I yet persuade myself, that there is enough in them to claim serious considerations; and enough to slacken the confidence of a people in any man, however exalted, who breaks the bars of virtue to feed his appetites.
Dugald Stewart speaks of Robertson’s Charles V. as describing a meridian on the map of time. Pursuing this idea, would the political astronomer direct the telescope to the sky of civil science, he would perceive at its farthest reach, and in all the intermediate spaces to the objects which strike the naked eye, lights elicited from human wickedness and hung in the wide expanse for the illumination of our path. If to these discoveries he would combine an accurate knowledge of the existing state & progress of corruption in any nation, he could foretel the day, hour and duration of its eclipse. This comparison, I may close with a happy thought of your own: Those heavenly bodies, whose existence and movements we are as yet only permitted faintly to perceive, do not appear to be governed by laws more uniform and or certain than those which regulate the moral and political world. The hectick symptoms, the waste of vitals, and final fall of Nations, originate, increase and ripen with their moral diseases.
One of the ten maxims of the Minister Ching-Tsong, and by which the Emperour prosperously regulated his conduct, was, “to hold Debauchery in horror.” An excellent maxim, and surely not less deserving a Christian’s than a Mahometan’s regard. Sully adopted it when he said, “that if he had a principle to establish it should be this, that good morals and good laws are reciprocally formed by each other.” Montesquieu thought in the same way when he declared, “that bad examples produce worse consequences than crimes, and more States have been ruined by infringements of the laws morals, than by violations of the laws.” Civilians of not less celebrity, and Esayists of deep thought, have expressed the same sentiment: the maxim needs more to be followed than fortified.
But notwithstanding the signal displeasure which has been at any time manifested against unhallowed love, it is yet true, that the fruits of such love have, in many instances, far surpassed,the in animal strength and mental energy, the productions of the chaste embrace. If this is mysterious, it is not more so than many other things in the Divine economy. Is it more so than the story of the birth and sufferings of the Virgin’s Son? The elegant author of the “pursuits of Literature,” has founded a new argument in favour of Christianity on Paul’s cloak. Butler, with more power,and if withas much less ingenuity, might have founded another point of Analogy on the subject under consideration. Had it occurred to him, that according to the Constitution and Course of Nature, a man, for the most important purposes to his fellows, may be begotten out of the ordinary legalized mode, the case would have been made out to his hand. This idea sprouted as I was writing, and I have gathered it. I will let it go with one observation;—the point of analogy I have supposed is absolutely stronger than many points in Butler’s book. Blinded, perhaps, by his earnestness, it appears not to have been perceived by that sensible author, that many of his arguments make precisely as much for Mahomet, or for any other Impostor, as for Christ.
Heros comes, according to some, from the Greek έρως, both words importing by this etymology, that Heroes have a portion above other men, of the divine fire; or that “they are the most illustrious product of Love.” and they are themselves, as Hierocles remarks, the most sensibly alive to the tender passion—the coat of Nessus cannot keep it out of them. Armstrong founds the following on the legends of Jupiter, and Rhea Silvia, or Mars:—
. . . . . “From the stolen embrace
Untir’d with worn acquaintance, keenly urg’d
Elate with generous rapture, likliest springs
The noblest breed, most animated, best;
What Heroes hence have issued! What fam’d Chiefs,
And demi-gods of old! The stealth of love
Gave Greece her Hercules, and mighty Rome
First rose beneath a random son of Mars.”
How many polished shafts of the Muses have been winged with the same idea?
Man his like begets, yet from languid Love ne’er sprang
The Foetus with a curly pate, the athletic sign.
The ethereal spirit is lodg’d alike in frames of strength
And symmetry, and those slender and misshapen,
A proof that Mind and Body, how near soe’er
Associated, are not akin. When might and
Genius couple in full extacy, then comes the
Prodigy, his caput coated with the coarse and crinkled
Auburn or the dark red of more decisive indication,
Himself the Serpents master in his cradle, his piercing eye
And quick perception, pronouncing the parentage of Wisdom.
Locks of fine and flaggy azure shew less of muscle, but
The window of the soul may, with as much intelligence,
Be illum’d. Rare the union, in perfection full,
Of a sound Mind in a Body sound.”
Hence it was that Lycurgus, to improve the breed of men in Sparta, inflamed desire by creating difficulties to its indulgence even between man and wife. No man ever understood this business better than Lycurgus. It was his policy to have chastity respected, and yet to provoke the passions to the utmost bearing. It was a difficult undertaking, but the rigour of the laws, and the severity of public manners, maintained a salutary co-operation for a considerable time. When the laws and manners unbent their power, it was then, observes Aristotle, that Sparta declined.
From such a view of the potency of illicit love, the deduction is just, that
“True Love to Reason never does aspire;
Dull Reason damps the Lover’s noble fire,”
from Wilkes’ Essay on Women; a parody of Popes’ on Man, but the not less deserving of consideration because it was burnt by the hands of the hangman. The fourth book contains an offering at the shrine of female virtue, at once so just and happy as to entitle it to the laurels of the Mount.
A Shaw may descant on the text, “Bastard slips shall not thrive,” but in truth it must be said, that Experience has discoursed otherwise.
The brothers of Alexander objected to his succession because he descended from the repudiated Olympias. The remark of Philip was worthy of the greatness which raised him to a throne: “Be patient, and your merits shall shew that the crown is your just inheritance.”
Cyrus, who overthrew &c
Cyrus, who overthrew the Babylonish Empire, was the son probably, of Cambyses, King of Persia, by Mandane, daughter of the King of Media. The Persian Empire was extended by the conquests of Cyrus beyond the bounds of any other Empire which, until his day, had existed in the world. And, according to Xenophon, he was a finished pattern for Princes, and for the imitation of mankind. An act of his generosity is and its effect, are worthy of particular notice—His prisoner, the enchanting Princess Panthea, he restored to her husband, who was so much affected with the protection her virtue found in him, that he joined the standard of Cyrus.
Artaxares, who restored the Persian Empire, after its subjection for 475 years to the Parthians, was of mean descent, and spurious birth.
Helgo killed himself for the incestuous commerce which produced Rolfo; but who, of the kings of Denmark, equalled Rolfo?
Henry de Transtamara, son of Alphonso by Leonora de Guzman, makes a figure in the history of Spain, and shines in contrast with Don Pedro, Alphonso’s only son by his Queen.
Constantine the Great, was natural son of Char Constantius by Helena, a victualler’s daughter. He was appointed by his Father to succeed in the Empire to the exclusion of his children by the Empress Theodora. Constantine’s are religious honours—Believers continue to credit the marvellous accounts of this prince, and they regard his conversion and conduct as ranking next in importance to the world, to the mission of Christ, and the Acts of the Apostles.
Dyoclesian was of the meanest origin—the son, as some assert, of a slave; but he had a kingly character; and there can be no doubt but that he would have restored the Roman Empire to the highest glory it enjoyed under Augustus, had it not have sunk below the possibility of restauration before his accession.
Arnolf, natural son of Carloman, understood the intricacies of State much better than either of the legitimante descendants of Charles V. The same may be said of Manfred, a natural son of Frederick of Germany. To me it appears probable, that Popery would have been swept from the earth, had the affairs of the Italian and German States been in the hands of these persons rather than in the hands of their connexions of uncorrupted blood.
William of Normandy, was a bastard by a Butcher’s daughter. He carried on the butchery all his days; he certainly deserves to be quoted among examples of extraordinary men, the issue of illicit love.
Don Juan, natural son of Charles V. inherited a larger portion of the genius of his Father, than fell to Philip. The naval victory of Lepanto, obtained by John, was the most splendid event in the reign of his brother. A sense of the important services of John led Pius V. to exclaim, “There was a man sent from God, and his name was John.” I would not quote an expression from this, nor from scarcely any other Pope, as any proof of piety, virtue, or intelligence; but proceed from whom it will, the observation supposes the superintendency of Providence, that a man preeminently useful in a great cause, is purposely given for its promotion.
Can it be doubted, that the disasters which ensued on the succession of Philip IV. would have been repaired; and the greater misfortunes which followed the succession of Charles II. would have been prevented, had the Government been committed to Don Juan, natural son of Philip by the actress Calderona, instead of being confided to Charles?
In a former letter, I mentioned John of Portugal, but that instance deserves to have some thing more said upon it. The discovery of America grew out of the immense talents of his son Don Henry, whose knowledge of the astronomical science of the Arabs, whose concern in the invention of the Astrolabe, and whose understanding of the magnetic needle, were employed to the immediate advantage of his country, and led directly to the cultivation of the genius of genius of Columbus. As much as Columbus was depending on Henry, so much, the it is probable, was Henry depending on having a Monarch for a Father.
On the Death of the English Charles II. to which, on the score of sound policy, should the crown have descended, Monmouth the natural son of Charles, or the bigotted James? It is a question, I think of as easy solution, as whether Wallace or his contemner, should have commanded at Falkirk.
Of that groupe of martial geniuses which flourished in the age of Louis XIV. was there one of brighter bay than the Duke of Berwick? Fortune was more propitious to others, but Justice must be impartial.
Mareschal Saxe was a natural son of that Augustus of Poland, of whose gallantry a remarkable anecdote is related. Saxe was recommended to Louis XV. as the only person capable of recalling to the Empire the prosperous days of Louis XIV. The Duke himself, though one of the most illustrious men of his time, offerred to serve in a subordinate grade to the greater Saxe.
Instances might be much extended. Sforza, Dunois, and a host of others, will occur to you. Tamerlane was base born. It is wholly irreconcileable with the notion of a governing providence, to suppose that a man of such extraordinary fortune as Tamerlane overturning Empires, and establishing a new dynasty of immense extent, was not particularly endeared for his great transactions. This admitted, objections are silenced. I will only add, that a French divine, I think Malanethon, discoursing on the character of David, the man after God’s own heart, gives in extenuation of his particular frailty, the very oeconomy of Providence I am illustrating, and refers to Solomon in justification of the economy.
But birth out of the question, every extraordinary talents will command respect—They rise as we recede, till exalted to immortality; whilst midocrity, with whatever advantages of patronage it may have, and through the fluctuations in the public estimation it may pass, finds ere long its level, at which remaining for a period, it is doomed gradually to decline until it sinks in oblivion.
Frederick I. of Brandenburg, acted on this view of talents, when he bequeathed only a crucible to his eldest son because his mind was abstracted from Government, and devoted to alchymy. And the Duke of Savoy deserved more commendation when he declined the Imperial throne, at the time Selim was preparing for the invasion of Germany, because “Times of danger require an Emperour able to secure safety.
Armstrong remarks of Love, that its
“Heavenly warmth
Inspires whate’er is noble, generous, and humane,
Or elegant; whate’er adorns the mind,
Graces or sweetens life”
Besides the proofs which a man can discover in those around him, or feel in himself, of this truth, there is some evidence of it derived from the character of those naturally deficient, and of those deprived of virility. Honorious, son of Theodosa, and Emperour of the Western division of the Roman Empire, was a remarkable instance of the depravity associated with animal inability. His Empress, Maria, died a virgin, though she had been ten years his wife, such is the story; and he divorced Thermantia in the same condition. He was a prince of miserable weakness, and with other wantonness, was excited to the sacrifice of Stilicho, the Father of his neglected wives, and the sole glory of his reign. Such men as Honorious, are of less value than the interstices between the teeth of a mill-saw, for these lengthen out the plate though they do none of the cutting.
Eunuchs have been actuated by as much ambition as men unrob’d of virility. One of this description founded the kingdom of Pergamus. It has been generally true of these persons, that in malignity they have been tygers, whom no kindness could soften, no blood could satisfy. If the kitten countenances at an Opera, and of the attendants in a bed-chamber, betray no ferocity, remember, the kitten itself displays not the fierceness of its nature until instigated to seek its prey.
Of soul-ennobling Love, Alexander gave an instance when,
“In the May of youth, and bloom of lusty hood,” he denied the importunity of his passions, inflamed with the charms of his captives, the wife and daughter of Darius. Publius Scipio gave another when, in the frolic of the blood, he restored the captive of whom he was enamoured to the prince to whom she was betrothed. Generosity and humanity are naturally and inseparably allied to true heroism, and love is the first in the fraternity of these virtues, as appears by the these examples. But fierce fits of passion have been felt without a single generous emotion in the heart. Of this phrenzied feeling, described by the line of Virgil,
“Degere more farae.”
and which has incited to deeds of the blackest stain, Gyges is an example who inflamed with the beauties of Candeaulus’ Queen, did not scruple to assassinate the king, though his friend, that he might enjoy his consort and his crown together. For criminals of this stamp, nature cannot plead, and Justice passes a sentence unmixed with mercy.
Hamilton may have had the animal accomplishments of Priapus, but whether made “for a stool or a God,” is the point to be determined. Enough has been given me respecting him tomake assay me in the tenours, to the Ladies, of the Mumbo Jumbo of Mandingo. And if all be true, a number of our citizens, hitherto considered as the most meritorious, will be set inextricably in the marshes of Minturnum. Let such marshes be their stocks forever, if such is their desert—let sepulchres be searched for the skeletons of their copartners in crime to be stuck in with them . . . But—it is unnecessary to depict the course of Justice on the reverse of this proposition.—I leave it—If you perceive that I stand between Iisaphernes and the Athenians you will not look upon me as Alcibiades—I am above the meanness of Battus.
You will take into consideration, that your Letters and verbal communications have all been given with permission to disclose them after your decease, and in the expectation, on your part, of that they will then be revealed. This appears very clearly in several of your Letters. Your Executors will be left as much in the mastery of this subject as I shall, should I survive you, or of those into hands my papers may fall after my departure. As the business stands, then, a blow must be struckunavoidably be struck which shall resound to the last period of our history, and wounds must be given which shall remain forever incurable—The egg is placed under the unfailing incubation of time.
The conduct of Napoleone in revoking his Decrees, appears like the enigma proposed by Solomon at his marriage, which, if we solve to his liking, he will give us clothing, but if not he will take away our garments. Or, we shall be fined for giving the true solution, and can only escape forfeiture by such explanations as will please the Emperour! So he treats us.
Mr. Smith can address a Letter of some tone to Jurreau, but we have not all forgotten, that Requesens, in apparent displeasure, broke down the statues of Alva, with no other view than to facilitate the operation of Alva’s plans.
Pa-pu, is written on every political schedule, but for all that our politicians are the veriest cheats alive. In moments of public delirium, it is in vain that the sober sense of any citizen is exercised to remove the malady. We should build around us walls while negociation is pending, and when done they will support us in the decision we may make. It is a Navy alone on which we can with confidence inscribe ΤΟΥ ΤΩ ΝΙΚΑ. Our opposition to France amounts to no more than the rolling of a tub, and we are as impatient of entering into a war with England as if we had the promise of a prophet that the sins of the first army against her should be forgiven. The measures pursued by the Government to bring on a war with that power, keep a sub-terras track, like the Gaudina, and it is only by their breaking out here and there, that we know their course. Courage exercised in defence of our rights would prove, between the two belligerents, the rod of Mercury. But if we remain in apathy until England falls; or should we hasten her destruction by giving to our vengeance the direction of injustice, we shall be drawn into the belly of France as a serpent sucks in a frog. It is poison which is administered to us in the adulations of France, and should she even arrest our hand when raising it to our lips, and tell us of our danger, it would be only to increase a confidence in the innocency of more fatal preparations. We need the songs of Alcaeus to rouse us to valour; the moving and melting strains of Eurepedes; the Decades of Livy to mark out the sources of corruption; and the hand of Vulcan to spread an invisible net, and yet a net of iron, over the secret lurking place of Guilt to entangle and expose it.
Mrs. C. is in no better health than when you saw her. She unites in affectionate respects to Mrs. Adams and your Family.
With veneration and esteem, / I am, Dear Sir, / Your Friend & Servt.

Wm. Cunningham, Jun.
    See the derivation variously stated in Tookes Pantheon.
